Title: From John Adams to Joan Derk van der Capellen tot den Pol, 14 January 1782
From: Adams, John
To: Capellen tot den Pol, Joan Derk, Baron van der



Amsterdam January 14. 1782
Sir

Returning last Evening from the Hague I had the Pleasure to find your kind Favour of the Sixth of this month, and am very glad to hear of your Intention to place 12 thousand Florins in the american Funds. I am also much pleased to find that you prefer, the Loan with which I am intrusted, to that made under the warranty of France and this Republick, because it is a more frank and manly Acknowledgment of our just Pretensions, and it is treating America more in her true Character.
From the decent Reception I met with in the Course of the last Week from all the Ministers of the Republick, and the Deputies of all the Cities of Holland, and the affectionate and friendly Reception, from Several of them, I am much encouraged to believe, that the final Resolutions of the States, allthough they may be too long delayed, will yet be finally just, both towards this Country and America. I hope I may not be mistaken. The longer a Decision is delayed, the less important it will be to America most certainly, and the more important to the Republick, for it may be depended on that the Cause of America, will grow every day Stronger and that of her Ennemies every day weaker, whenever, or however, this nation may declare itself.
Is the answer of Statilius to Brutus, perfectly just? Is it not the Duty of a wise Man Sometimes to expose himself to Dangers, even for the good of Fools and Knaves? Is not the Sentiment in another ancient Writing, more just, that an whole City is worth Saving for the sake of ten honest Men, for five, or even for two? It is certain that a Statesman can never do good to his Country or City, without conferring a Benefit upon Some of very worthless and even of detestable Character. I am however, far from thinking that worthy Men are in this nation so rare. It is most certain that the Time approaches very fast, when the Republick must decide. I agree perfectly with you, that a certain great City might have accomplished a Treaty with France and America with half the Efforts which they have made in vain against a certain Personage. I am a Stranger to the great City, and to the Characters that govern it, but if common Fame is not more than commonly impudent upon this occasion, Self Love, is the Same there as I have often Seen it elsewhere, and the private Ambition of an Individual, is every where capable of obstructing for a Time the wisest Plans and most generous Efforts of disinterested Men. Yet I have generally observed, that well disposed Men have redoubled their ardour and Exertions, upon finding themselves embarrassed by such Motives of Individuals.
A Gentleman has had the goodness to read to me in French, the Preface to a certain Collection lately printed in Dutch, which is a masterly Composition.


With great Esteem and Respect, I have the Honour to be, sir your most obedient and most humble servant
J. Adams

